 
[logo.jpg]
 
Exhibit 10.41                                          
 
November 3, 2009


George Cardoza


Dear George,


On behalf of NeoGenomics Laboratories (“NeoGenomics” or the “Company”), it is my
pleasure to extend this offer of employment for the Chief Financial Officer
position to you.  If the following terms are satisfactory, please countersign
this letter (the “Agreement”) and return a copy to me at your earliest
convenience.


Position:
Chief Financial Officer.



Duties:
As Chief Financial Officer, you will report to the Chief Executive Officer of
the Company or such other person as may be appointed by the CEO and you will be
responsible for the administrative, financial, and risk management operations of
the company, to include the development of a financial strategy, metrics tied to
that strategy, and the ongoing development and monitoring of control systems
designed to preserve company assets and report accurate financial results in
addition to other duties as may be assigned to you by the CEO of the Company or
the Board’s designee in the absence of the CEO.



Start Date:
On or before December 1, 2009.



Base Salary:
$190,000/year, payable bi-weekly.  The parties agree that this salary is for a
full-time position. Thereafter, increases in base salary may occur annually at
the discretion of the CEO of the Company with the approval of the Compensation
Committee of the Board of Directors.

Relocation:
You will be eligible for relocation assistance should you agree to establish a
residence in the greater Fort Myers area no later than December 1, 2010.  Please
refer to the terms in the attached Relocation Agreement.



Bonus:
Beginning with the fiscal year ending December 31, 2010, you will be eligible to
receive an incentive bonus payment which will be targeted at 30% of your Base
Salary based on 100% achievement of goals as agreed upon between you and the CEO
of the Company and approved by the Board of Directors for such fiscal year.

 
 
NeoGenomics Laboratories Florida
   
 
NeoGenomics Laboratories California
12701 Commonwealth Drive, Suite 5    •   Fort Myers, FL 33913
   
6 Morgan, Suite 150   •   Irvine, CA 92618
Telephone: (866) 776-5907    •   Fax: (239) 768-0711
   
NeoGenomics Laboratories Tennessee
www.neogenomics.org
   
618 Grassmere Park Drive Unit 20   •   Nashville, TN 37211

 
 
 

--------------------------------------------------------------------------------

 


Benefits:
You will be entitled to participate in all medical and other benefits that the
Company has established for its employees in accordance with the Company’s
policy for such benefits at any given time.  Other benefits may include but not
be limited to: short term and long term disability, dental, a 401K plan, a
section 125 plan and an employee stock purchase plan.



Paid Time Off:
You will be eligible for 4 weeks of paid time off (PTO)/year (160 hours), which
will accrue on a pro-rata basis beginning from your hire date and be may carried
over from year to year.  It is company policy that when your accrued PTO balance
reaches 160 hours, you will cease accruing PTO until your accrued PTO balance is
120 hours or less – at which point you will again accrue PTO until you reach 160
hours. You are eligible to use PTO after completing 3 months of employment.   In
addition to paid time off, there are also 6 paid national holidays and 1
“floater” day available to you.



Stock Options:
You will be granted stock options to purchase up to 150,000 shares of the common
stock of the Company’s publicly-traded holding company, NeoGenomics, Inc., a
Nevada corporation, at an exercise price equivalent to the closing price per
share at which such stock was quoted on the NASDAQ Bulletin Board on the day
prior to your Start Date.    The grant of such options will be made pursuant to
the Company’s stock option plan then in effect and will be evidenced by a
separate Option Agreement, which the Company will execute with you within 60
days of receiving a copy of the Company’s Confidentiality, Non-Competition and
Non-Solicitation Agreement which has been executed by you.  So long as you
remained employed by the Company, such options will have a five-year term from
the grant date and will vest according to the following schedule:



Time-Based Vesting


  37,500           at your first year anniversary
  37,500           at your second year anniversary
  37,500           at your third year anniversary
  37,500           at your fourth year anniversary
If for any reason you resign prior to the time which is 12 months from your
Start Date, you will forgo all such options. Furthermore, you understand that
the Company’s stock option plan requires that any employee who leaves the
employment of the Company will have no more than three (3) months from their
termination date to exercise any vested options.


The Company agrees that it will grant to you the maximum number of Incentive
Stock Options (“ISO’s”) available under current IRS guidelines and that the
remainder, if any, will be in the form of non-qualified stock options.

 
2

--------------------------------------------------------------------------------

 
 
Termination
Without Cause:
 
If the Company terminates you without “Cause” for any reason during the Term or
any extension thereof, then the Company agrees that as severance it will
continue to pay you your Base Salary and maintain your employee benefits for a
period that is equal to six (6) months of your employment by the Company,
beginning on the date of your termination notice.



 
For the purposes of this letter agreement, the Company shall have “Cause” to
terminate your employment hereunder upon:  (i) failure to materially perform



 
and discharge your duties and responsibilities under this Agreement (other than
any such failure resulting from incapacity due to illness) after receiving
written notice and allowing you ten (10) business days to cure such failures, if
so curable, provided, however, that after one such notice has been given to you,
the Company is no longer required to provide time to cure subsequent failures
under this provision, or (ii) any breach by you of the provisions of this
Agreement; or (iii) misconduct which, in the opinion and sole discretion of the
Company, is injurious to the Company; or (iv) any felony conviction involving
the personal dishonesty or moral turpitude, or (v) engagement in illegal drug
use or alcohol abuse which prevents you from performing your duties in any
manner, or (vi) any material misappropriation, embezzlement or conversion of the
Company’s or any of its subsidiary’s or affiliate’s property or business
opportunities by you; or (vii) willful misconduct by you in respect of your
duties or obligations under this Agreement and/or the Confidentiality,
Non-Solicitation, and Non-competition Agreement.



 
You acknowledge and agree that any and all payments to which you are entitled
under this Section are conditioned upon and subject to your execution of a
general waiver and release, in such reasonable form as counsel for each of the
Company and you shall agree upon, of all claims you have or may have against the
Company.



Confidentiality,
 

Non-Compete, &
 

Work +Products:
You agree that prior to your Start Date, you will execute the Company’s
Confidentiality, Non-Competition and Non-Solicitation Agreement attached to this
letter as Exhibit 1.  You understand that if you should fail to execute such
Confidentiality, Non-Competition and Non-Solicitation Agreement in the
agreed-upon form, it will be grounds for revoking this offer and not hiring
you.  You understand and acknowledge that this Agreement shall be read in pari
materia with the Confidentiality, Non-Competition and Non-Solicitation Agreement
and is part of this Agreement.




Executive’s 
 

Representations:
You understand and acknowledge that this position is an officer level position
within NeoGenomics.  You represent and warrant, to the best of your knowledge,
that nothing in your past legal and/or work experiences, which if became broadly
known in the marketplace, would impair your ability to serve as an officer of a
public company or materially damage your credibility with public
shareholders.  You further represent and warrant, to the best of your knowledge,
that, prior to accepting this offer of employment, you have disclosed all
material information about your past legal and work experiences that would be
required to be disclosed on a Directors’ and Officers’ questionnaire for the
purpose of determining what disclosures, if any, will need to be made with the
SEC.  Prior to the Company’s next public filing, you also agree to fill out a
Director’s and Officer’s questionnaire in form and substance satisfactory to the
Company’s counsel.   You further represent and warrant, to the best of your
knowledge, that you are currently not obligated under any form of
non-competition or non-solicitation agreement which would preclude you from
serving in the position indicated above for NeoGenomics or soliciting business
relationships for any laboratory services from any potential customers in the
United States.


 
3

--------------------------------------------------------------------------------

 


Miscellaneous:
(i)
This Agreement supersedes all prior agreements and understandings between   the
parties and may not be modified or terminated orally.  No modification or
attempted waiver will be valid unless in writing and signed by the party against
whom the same is sought to be enforced.



(ii)
The provisions of this Agreement are separate and severable, and if any of
themis declared invalid and/or unenforceable by a court of competent
jurisdiction oran arbitrator, the remaining provisions shall not be affected.



(iii)
This Agreement is the joint product of the Company and you and each
provisionhereof has been subject to the mutual consultation, negotiation and
agreement ofthe Company and you and shall not be construed for or against either
partyhereto.



(iv)
This Agreement will be governed by, and construed in accordance with
theprovisions of the law of the State of Florida, without reference to
provisions thatrefer a matter to the law of any other jurisdiction.  Each party
hereto herebyirrevocably submits itself to the exclusive personal jurisdiction
of the federal and state courts sitting in Florida; accordingly, any matters
involving the Company and the Executive with respect to this Agreement may be
adjudicated only in a federal or state court sitting in Lee County, Florida.



(v)
This Agreement may be signed in counterparts, and by fax, each of which shall be
an original, with the same effect as if the signatures thereto and hereto were
upon the same instrument



(vi) Within three days of your start date, you will need to provide
documentation   verifying your legal right to work in the United States.  Please
understand that this offer of employment is contingent upon your ability to
comply with the employment verification requirements under federal laws and that
we cannot begin payroll until this requirement has been meet.(vii) Employment
with NeoGenomics is an “at-will” relationship and not guaranteed for any
term.  You or the Company may terminate employment at anytime for any reason.


(Signatures Appear on the Next Page)

 
4

--------------------------------------------------------------------------------

 


George, I know that with your help we can build a world-class team to help drive
this company.  Welcome aboard!


Sincerely,


Douglas M. VanOort
Executive Chairman and CEO


Agreed and Accepted:



         
George Cardoza
 
Date
 

 
 
5

--------------------------------------------------------------------------------

 